Citation Nr: 0833100	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-12 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUE

Service connection for claimed low back disorder



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1956 to 
February 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action on his part is required.  



REMAND

The veteran has not been afforded a VA examination to 
determine the nature and likely etiology of his claimed back 
disorder.  A medical examination is required when the veteran 
has submitted a prima facie case for service connection, 
which requires competent medical or objective lay evidence of 
a current disability and competent medical or lay evidence 
indicating that there may be an association with a disease or 
injury during military service. See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4). See also Wells v. Principi, 326 F. 
3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. 
App. 512 (2004) (per curiam).  

Here, the veteran has presented competent medical evidence 
diagnosing severe degenerative disease of the entire lumbar 
spine and part of the thoracic spine.  

The veteran has also presented competent lay evidence of a 
back injury in service.  The Board notes that the veteran's 
service treatment records (STR) were destroyed in a fire.  
The RO has met its duty to search for other records 
supporting the veteran's claim.  

However, where service medical records were destroyed, a 
veteran is competent to report on factual matters about which 
he had firsthand knowledge, including experiencing pain 
during service, reporting to sick call, and undergoing 
treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Further, a veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the veteran submitted competent lay evidence explaining 
that he injured his back while attempting to lift a piece of 
artillery during service and that he has experienced and been 
treated for back pain since service.  

Therefore, the RO should arrange for the veteran to undergo 
an examination by a physician at a VA medical facility.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claim 
for service connection for a back disorder.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  The RO should 
request that the veteran furnish all evidence in his 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman as regards the five elements 
of a claim for service connection, as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claims remaining on appeal.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to send the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim on appeal. The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO should ensure that its notice to 
the veteran meets the requirements of 
Dingess/Hartman, as regards the five 
elements of a claim for service 
connection, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA examination to determine the nature 
and likely etiology of the claimed back 
disorder.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on the examination results, the 
examiner should specifically indicate 
whether the veteran currently has a back 
disorder that is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) the result of an in-service 
event.  

The examiner should provide a clinical 
rationale for his or her opinions, and 
should discuss both the medical and lay 
evidence of record.  If the examiner 
cannot provide such an opinion without 
resorting to speculation he or she should 
so indicate.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy of any notice(s) of the date and time 
of the examination sent to the veteran by 
the pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim of service 
connection for the claimed back disorder 
in light of all pertinent evidence and 
legal authority and addressing all 
relevant theories of entitlement.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the veteran and 
his representative, if any, an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no further action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time period.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



